DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended (lines 7-10):
“the separating member is shaped to fit within a housing and when fitted within the housing defines a first air flow domain within the housing and a second air flow domain within the housing, and wherein electronic equipment is located within the first air flow domain;”
Claim 1 is amended (lines 14-16):
“when cooling liquid comes in contact with the gas seal component, the gas seal component dissolves, resulting in the one or more openings causing the first air domain to be in fluid communication with the second air domain.”
Claim 8 is amended (lines 7-12):
“the separating member is shaped to fit within a housing and when fitted within the housing defines a first air flow domain within the housing and a second air flow domain within the housing, and wherein electronic equipment is located within the first air flow domain, and the 
Claim 8 is amended (lines 16-18):
“when cooling liquid comes in contact with the gas seal component, the gas seal component dissolves, resulting in the one or more voids causing the first air domain to be in fluid communication with the second air domain.”

Drawings
The drawings filed on 10/28/2020 are accepted.

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-13, the allowability resides in the overall structure of the device as recited in independent claims 1 and 8, and at least in part, because claims 1 and 8 recite the following limitations: 
“A separating member to separate air flow domains in a housing, comprising: 
a first section that is insoluble to a cooling liquid; and 
one or more second sections, wherein each of the one or more second sections is defined by an opening within the first section and is filled with a gas seal component that is soluble to the cooling liquid; 
…when each of the one or more second sections is filled with the gas seal component, the 
when cooling liquid comes in contact with the gas seal component, the gas seal component dissolves, resulting in the one or more openings causing the first air domain to be in fluid communication with the second air domain” - claim 1;
“A separating member to separate air flow domains in a housing, comprising: 
a first section that is insoluble to a cooling liquid; and 
one or more second sections, wherein each of the one or more second sections is defined by a void within the first section and is filled with a gas seal component that is soluble to the cooling liquid; 
…when each of the one or more second sections is filled with the gas seal component, the first air flow domain is fluidly isolated from the second air flow domain when the separating member is fitted within the housing; and 
when cooling liquid comes in contact with the gas seal component, the gas seal component dissolves, resulting in the one or more voids causing the first air domain to be in fluid communication with the second air domain” - claim 8.
See the attached PTO-892 for related prior art cooling systems.
Nagaishi (JP2016111250A, submitted with IDS, machine translation attached) suggests a drain groove/guide for coolant and a sealing member. However, it does not suggest a gas seal component that is soluble to the cooling liquid, alone or in combination with the remaining limitations.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements; in 
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JACOB R CRUM/Examiner, Art Unit 2835